NUMBER 13-08-00667-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                     IN RE: MARTIN CHARO


                             On Petition for Writ of Mandamus


                                    MEMORANDUM OPINION

                        Before Justices Yañez, Garza, and Vela
                          Per Curiam Memorandum Opinion1

        Relator, Martin Charo, filed a petition for writ of mandamus and an emergency

motion for temporary stay in the above cause on November 20, 2008. That same day, the

Court granted the motion for emergency stay and stayed the trial court’s order of

November 14, 2008, ordering the production of documents from Dr. Bruce Berbarian. The

Court further requested that the real party in interest, Virgilio Coronado, by and through

counsel, file a response to relator’s petition for writ of mandamus, and such response was

duly filed on December 1, 2008.


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and relator’s reply brief, is of the opinion that relator has not shown himself

entitled to the relief sought. Accordingly, the stay previously imposed by this Court is

LIFTED. See TEX . R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”). The petition for writ of

mandamus is DENIED. See id. 52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and filed
this the 4th day of December, 2008.




                                             2